Citation Nr: 1646661	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bilateral flatfeet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from April 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This claim was previously before the Board in April 2015, at which time the Board remanded it for additional development.  The requested development has been completed on the issue of service connection for a left knee disability, and that issue is properly before the Board for appellate consideration.

The issue of service connection for bilateral flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's left knee disability was not incurred in active service, is not otherwise the result of a disease or injury incurred in active service, and did not manifest itself within a year of service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to initial adjudication of the Veteran's claim decided herein, a letter dated in July 2008 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in May 2016 in conjunction with his claim, and the examiner provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required for the evidence to be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

The STRs do not show any complaints, treatment, or diagnoses related to the left knee.  December 2009 VA treatment records indicate that the Veteran had had three arthroscopic surgeries and one open surgery on the left knee.  VA treatment records show that in January 2010 the Veteran complained of pain in his left knee.  June 2010 VA treatment records state that the Veteran had arthralgias in the left knee.  At July 2010 VA orthopedic treatment, the knee surgeries were noted to have been in the distant past.  X-ray showed end stage degenerative arthritis with evidence of an old anterior cruciate ligament.  Subsequent VA treatment records do not contain an opinion on the etiology of the Veteran's left knee disability.

The Veteran had a VA examination in April 2016 at which it was noted that he was diagnosed with left knee anterior cruciate ligament (ACL) tear in 1990 and left knee joint osteoarthritis.  He reported that he sprained the left knee in 1976 and that he injured the knee in 1990 while skiing.  His first surgery was in 1990.  The Veteran had a history of flare-ups with bad weather that impaired mobility.  The examiner opined that it was less likely than not that the left knee disability was incurred in or caused by the claimed in-service injury, event or illness.  The separation examination did not show any abnormality of or complaints related to the left knee.  After surgery the Veteran injured the left knee while skiing in 1990.  The examiner noted that the development of arthritis ten to 15 years after an ACL injury and surgery is common.

The Veteran's representative wrote in October 2016 that the May 2016 VA examiner's opinion is insufficient because it relies on the lack of in-service documentation, does not contain proper analysis, and fails to address the issue of aggravation.  The representative is correct in pointing out that for service connection to be granted it is not necessary that the disability have been diagnosed of manifest during service.  In addition, the Veteran is competent to report that he was diagnosed with a knee strain during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is also competent to report that he had symptoms related to the left knee during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Board does not find the Veteran's report of an in-service diagnosis of a knee strain or in-service left knee symptomatology to be credible.  No abnormalities related to the left knee were noted on the March 1979 discharge examination report.  In addition, the Veteran has not described the circumstances of an in-service left knee injury or diagnosis, and the record does not show any contemporaneous complaints or diagnoses related to the left knee prior to 1990.  

The Board also finds the VA examiner's opinion and analysis to be of probative value.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  While the examiner did not consider the Veteran's report of an in-service diagnosis of a left knee strain, as discussed above, the Board does not find this report by the Veteran to be credible.  Furthermore, the examiner considered the STRs and post-service injury and treatment.  The examiner also considered that the development of arthritis is common ten to 15 years after an ACL injury and noted the timing of the post-service injury and diagnosis of arthritis.  Contrary to the representative's argument, the Board finds that the examiner applied a valid analysis and provided fully articulated and sound reasoning.  See also Stefl, 21 Vet. App. at 124.  

Finally, aggravation is not relevant because the Veteran is not claiming service connection secondary to another service-connected disability, and there is no indication from the record that a left knee disability was aggravated by the service-connected posttraumatic stress disorder or tinnitus.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In addition, a left knee disability was not noted when the Veteran entered service and there is no indication from the record that a left knee disability existed prior to service.  The presumption of soundness applies and the Veteran is presumed to have not had a left knee disability when he entered service.  See 38 U.S.C.A. §§ 1132 (West 2014).  Therefore, there is not a presumption that a left knee disability was aggravated during service.  As discussed above, there is not credible evidence of an in-service left knee injury, symptomatology, or diagnosis, and therefore the examiner did not need to consider aggravation of such after service.

Because the evidence preponderates against the claim of service connection for a left knee disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left knee disability is denied.


REMAND

The Veteran is seeking service connection for bilateral flat feet.  The STRs show that at the March 1976 entrance examination the Veteran was diagnosed with pes planus (flat feet).  In April 1968 the Veteran complained of foot pain, and on examination was noted to have fallen arches.  The treatment records do not show further complaints, treatment or diagnoses related to flat feet.  Pes planus can be a congenital or an acquired condition, and service connection cannot be granted if it is a congenital condition.  38 C.F.R. §§ 4.9, 4.57 (2015).  

The Veteran had a VA examination in May 2016.  The examiner diagnosed the Veteran with bilateral pes planus and noted that it was originally diagnosed in 1960.  However, the examiner also noted that the Veteran had a bilateral foot condition that had its onset in 1976 and that the Veteran had had pes planus since youth.  The examiner opined that it was less likely than not that pes planus was incurred or caused by the claimed in-service injury, event or illness because it was noted on the enlistment examination, which was prior to service.  The examiner did not consider whether the pes planus is congenital or acquired.  Furthermore, since pes planus was noted at entry to service, if the Veteran has acquired flat foot, service connection must be granted unless there is clear and unmistakable evidence that it did not increase in severity during service or that any increase was due to the natural progression of the disease or injury.  See 38 U.S.C.A. §§ 1132 .  Since the May 2016 VA examiner's opinion was inadequate, an addendum to the opinion must be obtained before the claim can be decided on the merits.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one).

VA treatment records to May 2014 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
May 2014 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2014 to the present.

2.  Thereafter, obtain an addendum to the May 2016 VA foot examiner's opinion, or another qualified provider if the examiner is unavailable.  The examiner should review the claims folder and indicate that such review occurred.  

The examiner should opine as to whether the Veteran's bilateral pes planus is congenital or acquired.

If the bilateral pes planus is acquired, the examiner should indicate that likelihood that the disability worsened during service.

If the bilateral pes planus is acquired, the examiner should also indicate that likelihood that any increase during service was due to the natural progression of the pes planus.

3.  After the development requested has been completed, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


